The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 08/13/2021.
4.	Claims 1-5, 8-11, 15-16, 19-25, and 28-30 are currently pending.
5.	Claims 21-25 and 28-30 have been withdrawn.
6.	Claims 1, 11, and 21 have been amended.
7.	Claims 6-7, 12-14, 17-18, and 26-27 have been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 8,193,096) in view of Yuda et al (US 2002/0000202), Dasaka et al (US 2016/0233335), and Cheng et al (US 2017/0092544).
Regarding claim 1:
	Goto teaches a substrate processing system (apparatus, 100) for selectively etching a layer on a substrate (remove photoresist material from the wafer) [fig 1 & col 5-6, lines 29-3], comprising: an upper chamber region (plasma source, 101, may be 
	Goto does not specifically disclose a ratio of a surface area of the holes to a volume of the holes is greater than or equal to 4 (cm-1).
-1) (each perforated hole 41 has a cylindrical shape where a diameter is 2 mm) [fig 1 & 0038].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Goto and Yuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the surface to volume ratio of holes in Goto with the volume ratio of Yuda to prevent backflow of gases into the upper chamber region [Yuda – 0038].
	Goto modified by Yuda does not specifically teach selectively etching a silicon nitride layer of the substrate that is exposed to the plasma relative to an epitaxial-silicon (epi-Si) layer of the substrate that is exposed to the plasma.
	Dasaka teaches selectively etching a silicon nitride layer of the substrate that is exposed to the plasma relative to a source/drain layer of the substrate that is exposed to the plasma (silicon nitride etch process that removes silicon nitride with high selectivity to the silicon-containing materials comprising the source/drain regions 14) [fig 1, 5 & 0037-0038, 0040, 0046].
Modified Goto and Dasaka are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the etch gas mixture of modified Goto with an etch gas mixture to selectively etch a silicon nitride layer, as in Dasaka, to carry out the desired 
Goto modified by Yuda and Dasaka does not specifically disclose the source/drain layer being an epitaxial-silicon (epi-Si) layer.
Cheng teaches a source/drain layer being an epitaxial-silicon (epi-Si) layer (the source and drain regions may be formed from an in-situ-doped epitaxial material, such as in-situ-doped epitaxial silicon or silicon germanium) [0046].
Modified Goto and Cheng are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the source/drain layer of modified Goto with the material of Cheng since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. 
The claim language “wherein a gap between a lower surface of the gas distribution device and an upper surface of the substrate during the etching is 20 mm to 80 mm” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 5:

	Yuda teaches a thickness of the plate (40) is in a range from 5 mm to 25 mm (length of 10 mm), a diameter of the holes (41) is in a range from 1 mm to 5 mm (diameter of 2 mm), a number of the holes is in a range from 100 to 5000 (the plate 40 has 100 perforated holes 41), and a diameter of the plate is in a range from 6" to 20” (the plate 40 may be circular shaped - Area = 200,000 m2 = π*(d/2)2, therefore d = 504 mm = 19.85 inches) [fig 1-2 & 0038].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facia base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Goto and Yuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plate of Goto with the dimensions of Yuda to suppress backflow of gases into the upper chamber region [Yuda – 0038].
Regarding claims 8-10:
The claim limitations “wherein the etch gas mixture includes gases promoting nitride etch and passivation of at least one of silicon (Si), silicon germanium (SiGe) and oxide”, “wherein the gases promoting nitride etch include one or more gases selected from a group consisting of nitrogen trifluoride (NF3), difluoromethane (CH2F2), tetrafluoromethane (CF4), fluoromethane (CH3F), a combination of molecular oxygen, 2/N2/N2O), and combinations thereof”, and “wherein the gases promoting passivation include one or more gases selected from a group consisting of fluoromethane (CH3F), difluoromethane (CH2F2), a combination of molecular oxygen, molecular nitrogen, and nitrous oxide (O2/N2/N2O), methane (CH4), carbonyl sulfide (COS), hydrogen sulfide (H2S) and combinations thereof” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
12.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 8,193,096) in view of Yuda et al (US 2002/0000202), Dasaka et al (US 2016/0233335), and Cheng et al (US 2017/0092544) as applied to claims 1, 5, and 8-10 above, and further in view of Kang et al (US 2002/0092471).
The limitations of claims 1, 5, and 8-10 have been set forth above.
Regarding claim 2:
Modified Goto teaches a gas plenum (gas supplier plenum, 44) to direct gas (gas) through the gas distribution device (40) into the lower chamber region (13) [Yuda - fig 6 & 0049].
Modified Goto does not specifically disclose the plate includes a cooling plenum for circulating fluid in the gas distribution device to control a temperature of the gas distribution device.

Modified Goto and Kang are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plate of modified Goto to further include a cooling plenum, as in Kang, to prevent the showerhead from becoming deformed and resulting in vacuum leakage of the chamber [Kang – 0030].
The claim limitations “purge gas” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
13.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 8,193,096) in view of Yuda et al (US 2002/0000202), Dasaka et al (US 2016/0233335), Cheng et al (US 2017/0092544), and Kang et al (US 2002/0092471) as applied to claim 2 above, and further in view of Nallan et al (US 2004/0007561) and Jansen et al (US 5,627,435).
The limitations of claim 2 have been set forth above.
Regarding claims 3-4:

Nallan teaches a controller (controller, 140) configured to transition the plasma to a post etch gas mixture after a predetermined etch period (204 plasma gradually transforms into the 212 plasma) [fig 2 & 0021, 0031]; and wherein the controller (controller, 140) is configured to transition the plasma from the etch gas mixture to the post etch gas mixture period (204 plasma gradually transforms into the 212 plasma) without extinguishing the plasma (not terminated) [fig 2 & 0031].
Modified Goto and Nallan are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Goto transition the plasma to a post etch gas mixture after a predetermined etch period, as in Nallan, to remove post-etch residue from the surface of the wafer thereby eliminating contamination of the wafer [Nallan – 0030, 0034].
Modified Goto modified by Nallan does not specifically disclose the post etch gas mixture includes a hydrogen species and an oxide species.
Jansen teaches a post etch gas mixture includes a hydrogen species and an oxide species (for cleaning operations, the plasma precursor gases can be for example nitrogen, hydrogen, oxygen, ozone, nitrous oxide, argon, helium and the like; and mixtures such as air, mixtures of oxygen and hydrogen, oxygen and helium and the like) [col 4, lines 9-24].
.
14.	Claims 11, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 8,193,096) in view of Yuda et al (US 2002/0000202), Dasaka et al (US 2016/0233335), Wilson (US 2004/0219790), and Kang et al (US 2002/0092471).
Regarding claim 11:
	Goto teaches a substrate processing system (apparatus, 100) for selectively etching a layer on a substrate (remove photoresist material from the wafer) [fig 1 & col 5-6, lines 29-3], comprising: a substrate processing chamber (101/103) including: an upper chamber region (plasma source, 101, may be shaped as a dome) [fig 1 & col 6, lines 4-13]; a lower chamber region (process chamber, 103) including a substrate support (platen, 117) to support a substrate (wafer, 123) [fig 1 & col 5, lines 29-44]; and a gas distribution device (showerhead, 109) arranged between the upper chamber region (101) and the lower chamber region (103) and including a plurality of holes (showerhead holes, 121) in fluid communication with the upper chamber region (101) and the lower chamber region (103), wherein the gas distribution device (showerhead, 109) includes an annular radially-outer portion (see fig 1) [fig 1 & col 5-6, lines 29-3]; and a controller (controller) configured to supply plasma to the upper chamber region 
Goto does not specifically disclose a ratio of a surface area of the holes to a volume of the holes is greater than or equal to 4 (cm-1), wherein the gas distribution device includes: a purge gas plenum to direct purge gas from the gas distribution device in a direction into the lower chamber region towards the substrate support; and the controller configured to selectively enable purge gas flow to the purge gas plenum.
	Yuda teaches a ratio of a surface area of the holes to a volume of the holes is greater than or equal to 4 (cm-1) (each perforated hole 41 has a cylindrical shape where a diameter is 2 mm) [fig 1 & 0038], wherein a gas distribution device (plate, 40) includes: a gas plenum (gas supplier plenum, 44) to direct gas (gas) from the gas distribution device (40) in a direction into the lower chamber region (13) towards the substrate support (50) [fig 6 & 0049]; and selectively enabling purge gas flow (gas) to the purge gas plenum (gas supplier plenum, 44) [fig 6 & 0049].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Goto and Yuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the surface to volume ratio of holes in Goto with the volume ratio of Yuda to prevent backflow of gases into the upper chamber region [Yuda – 0038]. Additionally, it would have been obvious to one skilled in the art before the effective 
Goto modified by Yuda does not specifically teach selectively etching a silicon nitride layer of the substrate that is exposed to the plasma relative to at least one other layer of the substrate that is exposed to the plasma, the at least one other layer of the substrate selected from a group consisting of silicon dioxide, silicon oxycarbonitride, silicon germanium, amorphous silicon, and epitaxial-silicon.
Dasaka teaches selectively etching a silicon nitride layer of the substrate that is exposed to the plasma relative to at least one other layer of the substrate that is exposed to the plasma, the at least one other layer of the substrate selected from a group consisting of silicon dioxide, silicon oxycarbonitride, silicon germanium, amorphous silicon, and epitaxial-silicon (silicon nitride etch process that is selective to silicon germanium) [fig 1, 5 & 0037-0038, 0040, 0046].
Modified Goto and Dasaka are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the etch gas mixture of modified Goto with an etch gas mixture to selectively etch a silicon nitride layer, as in Dasaka, to carry out the desired process – a method applicable in the formation of various types of devices such as FinFET devices, JFETs, and bipolar devices [Dasaka - 0046].
Goto modified by Yuda and Dasaka does not specifically disclose the controller is configured to control purge gas flow and plasma gas flow such that a temperature of a 
Wilson teaches controlling purge gas flow (inert gas) and plasma gas flow (reactive gas) such that a temperature of a mixture of the purge gas and the plasma gas within the chamber is less than 100 degrees Celsius (60 C) [0029, 0043-0044].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Goto and Wilson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify controller of modified Goto to operate at the temperature of Wilson to prevent destabilization during etching [Wilson – 0046].
Goto modified by Yuda and Dasaka and Wilson does not specifically disclose the gas distribution device includes: a cooling plenum formed in the annular radially-outer portion and to circulate fluid around a periphery of the gas distribution device and control a temperature of the gas distribution device.
Kang teaches a gas distribution device (showerhead, 300) includes: a cooling plenum (400) formed in the annular radially-outer portion and to circulate fluid (coolant) around a periphery of the gas distribution device (see fig 2) and control a temperature of the gas distribution device (showerhead 300 can be cooled) [fig 1-2 & 0031-0033].
Modified Goto and Kang are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plate of modified Goto to further include a cooling 
The claim limitations “purge gas” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 15-16:
	Goto does not specifically disclose a thickness of the gas distribution device is in a range from 5 mm to 25 mm and a diameter of the holes is in a range from 1 mm to 5 mm; and a number of the holes is in a range from 100 to 5000 and a diameter of the gas distribution device is in a range from 6” to 20”.
	Yuda teaches a thickness of the gas distribution device (40) is in a range from 5 mm to 25 mm (length of 10 mm) and a diameter of the holes (41) is in a range from 1 mm to 5 mm (diameter of 2 mm) [fig 1-2 & 0038]; and a number of the holes is in a range from 100 to 5000 (the plate 40 has 100 perforated holes 41), and a diameter of the gas distribution device is in a range from 6" to 20” (the plate 40 may be circular shaped - Area = 200,000 m2 = π*(d/2)2, therefore d = 504 mm = 19.85 inches) [fig 1-2 & 0038].
prima facia base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Goto and Yuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plate of Goto with the dimensions of Yuda to suppress backflow of gases into the upper chamber region [Yuda – 0038].
Regarding claim 19:
Modified Goto teaches the controller (controller) [Goto - fig 1 & col 3-4, lines 50-6 and col 11, lines 25-54] is configured to generate the plasma using a plasma gas mixture including gases promoting nitride etch and promoting passivation of at least one of silicon (Si), silicon germanium (SiGe) and oxide (silicon nitride etch process that is selective to silicon germanium) [Dasaka - fig 1, 5 & 0037-0038, 0040, 0046].
Regarding claim 20:
The claim limitations “the gases promoting nitride etch include one or more gases selected from a group consisting of nitrogen trifluoride (NF3), difluoromethane (CH2F2), tetrafluoromethane (CF4), fluoromethane (CH3F), a combination of molecular oxygen, molecular nitrogen, and nitrous oxide (O2/N2/N2O), and combinations thereof; and the gases promoting passivation include one or more gases selected from a group consisting of fluoromethane (CH3F), difluoromethane (CH2F2), methane (CH4), carbonyl sulfide (COS), hydrogen sulfide (H2S), a combination of molecular oxygen, molecular nitrogen, and nitrous oxide (O2/N2/N2O), and combinations thereof” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 07/13/2021, with respect to the rejection of claim(s) 11, 15-16, and 19-20 under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive. The rejection of claim(s) 11, 15-16, and 19-20 under 35 USC 112(a) and 35 USC 112(b) has been withdrawn in view of the amendments to claim 11. 
16.	Applicant’s arguments, see Remarks, filed 07/13/2021, with respect to the rejection of claim(s) 1-5 and 8-10 under 35 USC 103 have been fully considered they are not persuasive.
	Applicant argues that none of the references teach the newly added limitations drawn to the gap size.
	In response, it is noted that the claim language imparts no additional structure. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 
17.	Applicant's arguments, see Remarks, filed 01/28/2021, with respect to the rejection of claim(s) 11, 15-16, and 19-20 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Wilson (US 2004/0219790) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718